Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeannie M. Boettler on 1/28/2021 and 1/29/2021.

The application has been amended as follows: 

In claim 16, line 2, delete “claim 1” and substitute with -- Formula Ib

    [Formula Ib] 

    PNG
    media_image1.png
    137
    403
    media_image1.png
    Greyscale

wherein Y is S or O, and
 A is selected from the group consisting of -CH2-, -CH2-CH2-, -CH(CH3)-, -CH(CH3)- CH2-, and 

wherein R2 is 
		[Formula II]   

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or wherein R2 is 2P27408-US-3-pd 3003372-0055 
		[Formula III]   

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein R4 is H, or R4 with the -O- of Formula III it connects to is a phosphoramidite, H-phosphonate or phosphate triester, and 



wherein B is selected from the group consisting of adenine, cytosine, guanine, thymine, uracil, 2,6-diaminopurine-9-yl, hypoxanthin-9-yl, 5-methylcytosinyl-1-yl, 5-amino-4- imidazolecarboxylic acid-1-yl or 5-amino-4-imidazolecarboxylic acid amide-3-yl, wherein when B is adenine, cytosine or guanine the primary amino group optionally has a protecting group or when B is thymine or uracil at the 04 position is optionally a protecting group, or 

wherein R2 is
		[Formula IV]  
                      
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein R7 is a natural amino acid, a non-natural amino acid or an amino acid derivative, including but not limited to α- or β-amino acids, and formula Ib comprises a urethane bond consisting of a N-terminal nitrogen of R7, the C=O of Formula IV that the N-terminal nitrogen-3- CORE/3003372.0077/159966026.1P27408-US-4-pd 3003372-0077PATENTof R7 connects to, and the -O- of formula Ib that the C=O of Formula IV connects to, 

or wherein R2 with the -O- of formula Ib it connects to is a natural amino acid, a non-natural amino acid or an amino acid derivative, forming an ester bond to formula Ib, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        29 January 2021